         Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CENTER FOR BIOLOGICAL DIVERSITY,           )
                                           )
            Plaintiff,                     )
                                           )
            v.                            )   Case No. 17-cv-1037 (EGS)
                                           )
U.S. ARMY CORPS OF ENGINEERS and           )
U.S. CUSTOMS AND BORDER PROTECTION, )
                                           )
            Defendants.                    )
__________________________________________)

DEFENDANTS’ REPLY IN SUPPORT OF THEIR SUMMARY JUDGMENT MOTION
          AND OPPOSITION TO PLAINTIFF’S CROSS-MOTION

       Defendants U.S. Army Corps of Engineers (“USACE”) and U.S. Customs and Border

Protection (“CBP”) (collectively, “Defendants”) respectfully submit this memorandum of points

and authorities in further support of their motion for summary judgment and in opposition to

Plaintiff Center for Biological Diversity’s (“Plaintiff”) cross-motion for summary judgment. As

set forth in their initial motion papers, declarations, Vaughn indices, and below, Defendants

performed reasonable and adequate searches for responsive records and properly withheld

exempt material. Therefore, their motion for summary judgment should be granted.

   I. DEFENDANTS PERFORMED REASONABLE AND ADEQUATE SEARCHES
      FOR RESPONSIVE RECORDS

       As Defendants explained in their initial memorandum and supporting declarations, they

performed searches that were “reasonably calculated to uncover all relevant documents,”

Weisberg v. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983), and Plaintiff has not

disputed the adequacy of the searches performed.
         Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 2 of 9



       II.    FOIA EXEMPTIONS 4, 5, 6, AND 7 WERE PROPERLY INVOKED

       Although Plaintiff challenges certain of the Defendants’ withholdings, as Defendants’

motion papers and supporting declarations demonstrate, USACE and CBP carefully reviewed the

responsive records, properly withheld information pursuant to FOIA Exemptions 4, 5, 6, 7(C),

and 7(E), and produced to Plaintiff all reasonably segregable, non-exempt material. Thus, their

motion for summary judgment should be granted.

   A. CBP Properly Applied FOIA Exemption 4

       Although Plaintiff acknowledges that CBP properly withheld “design drawings and

specifications pursuant to Exemption 4 in 0090-BW FOIA, 0091-BW FOIA, and 0110-BW

FOIA,” (see Pl. Mem. at 8 n.3), Plaintiff contends that CBP’s other Exemption 4 withholdings

were improper. As explained in the accompanying Second Declaration of Patrick Howard

(“Second Howard Decl.”):

              Plaintiff challenges the withholding of The Boeing Company’s
              (“Boeing’s”) unit cost and total price information in Bates-
              numbered documents 0061-BW FOIA, 0062-BW FOIA, and 0063-
              BW FOIA withheld pursuant to exemption (b)(4). Upon further
              review, it was determined that exemption (b)(4) is inapplicable.
              Furthermore, the redacted information is publicly available on the
              Federal Procurement Data System – Next Generation website,
              available at https://www.fpds.gov, by searching the contract
              number. Accordingly, CBP intends to release to Plaintiff the
              information in these documents previously withheld pursuant to
              exemption (b)(4).

Second Howard Decl. ¶ 6. Consequently, because CBP is releasing the previously disputed

material it withheld pursuant to Exemption 4, no disputes concerning CBP’s Exemption 4

withholdings remains.

   B. Defendants Properly Applied FOIA Exemption 5

       As detailed in the declarations and Vaughn indices, Defendants withheld, pursuant to

FOIA Exemption 5, information that is protected by the deliberative process and attorney-client

                                              2
          Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 3 of 9



privileges. Although Plaintiff does not challenge the withholding of the information subject to

the attorney-client privilege, Plaintiff does challenge the withholding of information protected by

the deliberative process privilege on four grounds, each of which miss the mark. Specifically,

Plaintiff incorrectly claims that Defendants failed to identify the policy decisions at issue,

challenges the withholding of what it characterizes as factual rather than deliberative

information, asserts that certain of the records are not predecisional, and claims that Defendants

did not properly segregate all non-exempt information.

       As the Supreme Court explained in NLRB v. Sears Roebuck & Co., 421 U.S. 132, 151

n.18 (1975), the existence of the deliberative process privilege does not depend “on the ability of

an agency to identify a specific decision[.]” Nonetheless, although Plaintiff contends that “the

agencies did not identify any policy decision at issue in the withheld records,” (see Pl. Mem. at

13), review of the declarations and Vaughn indices demonstrates that Defendants clearly

identified the policy issues they are deliberating.

       Patrick Howard explained in his initial declaration that the information CBP withheld

pertains to CBP’s deliberations concerning “the agency’s approach to implement law

enforcement measures along the U.S.-Mexico border” under various program initiatives and

CBP’s “potential plans for construction of new tactical border infrastructure as directed by

President Trump.” Howard Decl. ¶ 42. CBP’s Vaughn index describes in detail the information

to which Exemption 5 was applied 1 along with as detailed as possible a description of the

withheld material which does not reveal the protected information.




1
 The majority of the information withheld pursuant to Exemption 5 was also withheld pursuant to
Exemption 7(E).
                                                  3
         Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 4 of 9



       Similarly, USACE also clearly described the relevant policies. As explained in the

Roberts Declaration:

               Here, as detailed on the accompanying Vaughn index, exemption
               (b)(5) was used to withhold documents characterized as
               deliberative includ[ing] emails, draft documents, and
               communications between Department of Defense (“DoD”)
               personnel regarding the infrastructure along our nation’s borders.
               Because these portions reflect pre-decisional opinions and
               recommendations, they are deliberative and protected from
               disclosure.

Roberts Decl. ¶ 10.      As detailed in its accompanying Vaughn index, USACE protected

deliberative, pre-decisional documents discussing matters including how USACE could provide

inter-agency services and support to the Department of Homeland Security (“DHS”) and CBP;

media engagement; acquisition strategy; plans for project execution; and funding, resource, and

legal considerations. Id. at Ex. D.

       Thus, Plaintiff’s contention that Defendants failed to identify the policy decisions at issue

is demonstrably false.    So, too, is Plaintiff’s claim that certain of the documents are not

predecisional because they purportedly “describe or explain decisions that had already been

made and actions that had already taken place for the purposes of advising the Presidential

Transition Team, which by their nature are not predecisional.” See Pl. Memo. at 17-18. As the

declarations and Vaughn indices make clear, the withheld documents concern ongoing

deliberations related to the policy issues described above.

       Plaintiff also incorrectly claims that portions of the withheld information are factual and,

therefore, not subject to the deliberative process privilege. However, the distinction between

factual and deliberative is not as rigid as Plaintiff contends. Thus, “context matters,” and where,

as here, the factual material “reflects the full and frank exchange of ideas” and cannot “be

released without harming the deliberative processes of the government,” it is properly withheld


                                                 4
          Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 5 of 9



pursuant to Exemption 5. See, e.g., Elec. Frontier Found. v. Dep’t of Justice, 739 F.3d 1, 13

(D.C. Cir. 2014); Quarles v. Dep’t of Navy, 893 F.2d 390, 392-93 (D.C. Cir. 1990) (withholding

factual material because it would expose agency’s decisionmaking process and chill future

deliberations).

       Finally, Plaintiff’s assertion that Defendants did not release all reasonably segregable

material is also incorrect.     As explained in the supporting declarations, USACE and CBP

carefully reviewed the responsive records and produced to Plaintiff all reasonably segregable,

non-exempt material. Howard Decl. ¶ 56; Roberts Decl. ¶ 16.

   C. Exemptions 6 and 7(C) Were Properly Applied

       With respect to Defendants’ Exemption 6 and 7(C) withholdings, Plaintiffs dispute only

CBP’s redaction of “the names of non-law-enforcement and civilian agency employees.” See Pl.

Mem. at 21. Plaintiff incorrectly claims that the release of the names of lower-level CBP

employees that appear on documents concerning the United States-Mexico border – which has

been the subject of extensive media coverage – would not constitute unwarranted invasion of

privacy. Id.

       As Patrick Howard explains in his accompanying second declaration:

                  The redacted documents largely consist of internal agency emails
                  among CBP offices coordinating the collection of records in
                  response to specific requests from the Presidential Transition
                  Team. These communications did not involve agency decision-
                  making or instructions from the individuals’ superiors other than
                  direction to provide the requested information. While information
                  concerning federal employees’ names, titles, grades, and salaries is
                  generally publicly available, the names of lower-level CBP
                  employees were redacted consistent with Department of Homeland
                  Security (“DHS”) guidance concerning the protection of personal
                  information in light of the increase in general threats against DHS
                  employees stemming from the Government’s actions surrounding
                  immigration. Similarly, the names of third-party, non-CBP
                  employees were redacted from documents such as studies and

                                                   5
          Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 6 of 9



                  analyses, as these individuals played no role in the agency’s
                  decision-making process other than to perform the studies and
                  analyses requested. Given the current environment surrounding
                  immigration, and the individuals’ lack of authority to direct CBP’s
                  actions, it was determined that the release of this information
                  would constitute an unwarranted invasion of privacy. In contrast,
                  where the documents identify higher ranking CBP officials, the
                  names were not withheld, as the information bears more closely on
                  the agency’s actions with respect to the matter central to Plaintiff’s
                  request.

Second Howard Decl. ¶ 8. This Court has repeatedly recognized that such individuals do, in fact,

have a significant privacy interest. See, e.g., Judicial Watch, Inc. v. Dep’t of State, 875 F. Supp.

2d 37, 37 (D.D.C. 2012) (recognizing “the risk of media harassment and undesired contact”);

Elec. Privacy Info. Ctr. v. Dep’t of Homeland Sec., 384 F. Supp. 2d 100, 116 (D.D.C. 2005)

(noting threat to privacy of DHS personnel derived from nature of their employment by an

agency that “advocates for security measure that may be unpopular”).

        Plaintiff has also failed to satisfy its burden of establishing that disclosure of the withheld

names would serve a FOIA public interest. See, e.g., Salas v. Office of Inspector Gen., 577 F.

Supp. 2d 105, 112 (D.D.C. 2008) (“It is the requester’s obligation to articulate a public interest

sufficient to outweigh an individual’s privacy interest, and the public interest must be

significant.”).    As the Supreme Court has explained, there must be a “nexus between the

requested information and the asserted public interest that would be advanced by disclosure.”

NARA v. Favish, 541 U.S. 157, 172-73 (2004). No such nexus exists here.

        Plaintiff contends that there is a public interest in disclosure which it describes as an

interest “in determining whether government officials are advised of and considering the U.S.-

Mexico border wall’s potentially far reaching and irreversible environmental damage” and notes

that the purpose of the FOIA request is “[u]nderstanding whether these considerations have been

communicated to the Presidential Transition Team[.]” See Pl. Mem. at 22. However, there is


                                                    6
           Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 7 of 9



little, if any, connection between the stated public interest and the names of these lower-level

employees.    On balance, these employees’ privacy interests overwhelmingly outweigh any

public interest in the release of their names. Therefore, their names were properly redacted.

   D. FOIA Exemption 7(E) Was Properly Applied

       As detailed in the initial motion papers, Defendants withheld, pursuant to Exemption

7(E), information concerning proposed border infrastructure, infrastructure investment,

capability gaps, technical specifications, locations of tactical infrastructure, and surveillance

technology. See Roberts Decl. ¶ 15; Howard Decl. ¶ 52. Plaintiff challenges those withholdings.

Again, Plaintiff’s arguments miss the mark.

       As a threshold matter, Plaintiff claims that the withheld information is not subject to

Exemption 7(E) because Plaintiff believes “the records do not contain any guidance, techniques,

sources, and procedures for law enforcement investigations or prosecutions.” Pl. Memo. at 24

(emphasis in original). Such an “overly restrictive” view has been rejected by courts within this

Circuit:

               The D.C. Circuit has held that ‘an agency may seek to block the
               disclosure of internal agency materials relating to guidelines,
               techniques, sources, and procedures for law enforcement
               investigations and prosecutions, even when the materials have not
               been compiled in the course of a specific investigation.’ Tax
               Analysts, 294 F.3d at 79. Even if withheld documents ‘are not
               ‘how-to’ manuals for law-breakers, the exemption is broader than
               that.’ See Mayer Brown, 562 F.3d at 1192-93. ‘Information that
               relates to law enforcement techniques, policies, and procedures is
               properly withheld under this exemption.’ Showing Animals Respect
               & Kindness v. U.S. Dep’t of Interior, 730 F. Supp. 2d 180, 199
               (D.D.C. 2010) (citing Boyd v. Bureau of Alcohol, Tobacco,
               Firearms, and Explosives, 570 F. Supp. 2d 156, 158 (D.D.C.
               2008)).

Gilman v. Dep’t of Homeland Sec., 32 F. Supp. 3d 1, 19 (D.D.C. 2014).




                                                7
          Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 8 of 9



        CBP, which is “undisputably a law enforcement agency,” is entitled to deference “in its

determination that the records were compiled for law enforcement purposes.” Id. Further, “the

assessment of border vulnerabilities is directly related to the potential violation of federal

immigration laws and CBP’s duty to deter illegal immigration and to apprehend illegal

immigrants.” Id. Therefore, the information concerning such matters was properly withheld by

CBP.

        Plaintiff argues that USACE is “a ‘mixed-function’ agency with both law enforcement

and administrative functions,” and claims there is “no ‘rational nexus’ between any investigation

or any law enforcement duty of the agency” and the withheld information. Pl. Memo at 25.

However, Plaintiff disregards the fact that it is CBP that has the relevant enforcement duties and,

as explained in the Roberts Declaration, USACE consulted with CBP to review the documents

and propose necessary redactions before USACE released them to Plaintiff. See Roberts Decl.

¶ 7. Nowhere does USACE claim it withheld material because of its own law enforcement

activities. Rather, the 7(E) withholdings are unquestionably related to CBP’s law enforcement

activities.

        For the reasons set forth in Defendants’ initial memorandum, declarations, and Vaughn

indices, with the exception of the material that was mistakenly withheld by CBP (see Second

Howard Decl. ¶ 10), Defendants properly applied Exemption 7(E). As noted in the Second

Howard Declaration:

               Plaintiff challenges the withholding of information pursuant to
               exemption (b)(7)(E) because it claims the records are unrelated to
               law enforcement purposes or any technique or procedure for law
               enforcement investigations or prosecutions. CBP is a law
               enforcement agency whose principal mission is to secure the
               nation’s borders to facilitate legitimate travel and trade. The
               agency accomplishes this mission through the use of tactical
               infrastructure and surveillance technology located on and near the

                                                8
         Case 1:17-cv-01037-EGS Document 27 Filed 12/14/18 Page 9 of 9



              northern and southern U.S. borders. As detailed in the agency’s
              Vaughn index, the information withheld relates to existing and
              proposed tactical infrastructure in specific USBP sectors used to
              prevent or detect the illegal entry of people and illicit items into the
              U.S. Although certain maps, images, and other information
              regarding current and proposed infrastructure are publicly
              available (such as the interactive map noted by Plaintiff), that
              information, unlike the records at issue, does not include more
              granular information identifying the specific USBP sectors, design
              specifications, or operational assumptions about and conditions
              under which the infrastructure or technology is tested in assessing
              the agency’s needs. Such information is not generally known to
              the public, and its disclosure would reveal the agency’s approaches
              to, or techniques utilized in, effecting its border security mission,
              which can reasonably be expected to assist individuals in avoiding
              detection or implementing countermeasures to circumvent federal
              law. Where such information was contained in records prepared
              for law enforcement purposes, it was determined that exemption
              (b)(7)(E) applied. For the same reasons, to the extent the
              information was detailed in other records not directly related to law
              enforcement (such as environmental assessments), it was
              determined that exemption (b)(7)(E) applied.

Second Howard Decl. ¶ 9.

                                        CONCLUSION

       For the reasons set forth in their initial motion papers and above, Defendants respectfully

submit that their motion for summary judgment should be granted.

Dated: December 14, 2018                     Respectfully submitted,

                                             JESSIE K. LIU, D.C. Bar # 472845
                                             United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                        By: /s/ Melanie D. Hendry
                                            Melanie D. Hendry
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2510
                                            melanie.hendry2@usdoj.gov

                                                 9
